Name: Commission Decision No 702/83/ECSC of 24 March 1983 imposing provisional anti-dumping duties on certain iron or steel coils for re-rolling originating in Argentina, Brazil, Canada and Venezuela and accepting price undertakings from two Canadian exporters
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-03-29

 Avis juridique important|31983S0702Commission Decision No 702/83/ECSC of 24 March 1983 imposing provisional anti-dumping duties on certain iron or steel coils for re-rolling originating in Argentina, Brazil, Canada and Venezuela and accepting price undertakings from two Canadian exporters Official Journal L 082 , 29/03/1983 P. 0009 - 0011*****COMMISSION DECISION No 702/83/ECSC of 24 March 1983 imposing provisional anti-dumping duties on certain iron or steel coils for re-rolling originating in Argentina, Brazil, Canada and Venezuela and accepting price undertakings from two Canadian exporters THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission recommendation No 3018/79/ECSC of 2 December 1979 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as last amended by recommendation No 3025/82/ECSC (2), and in particular Article 11 thereof, After consultations within the Advisory Committee provided for under the above recommendation, Whereas in September 1982 the Commission received a complaint lodged by the European Confederation of Iron and Steel Industries (Eurofer) on behalf of producers of iron and steel coils for re-rolling whose collective output constitutes practically all of Community production of the product in question; whereas the complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding; whereas the Commission accordingly announced, by a notice published in the Official Journal of the European Communities (3), the initiation of an anti-dumping proceeding concerning imports into the Community of iron or steel coils for re-rolling, other than for 'electrical' sheets and plates, falling within subheadings ex 73.08 A and 73.08 B of the Common Customs Tariff and corresponding to NIMEXE codes 73.08-03, 05, 07, 21, 25, 29, 41, 45 and 49 and originating in Argentina, Brazil, Canada and Venezuela and commenced an investigation; Whereas the Commission officially so advised the exporters and importers known to be concerned as well as the representatives of the exporting countries; Whereas the Commission gave the parties directly concerned the opportunity to make their views known in writing and to request an oral hearing before 20 December 1982; whereas the Commission also sent questionnaires to the exporters known to be concerned; Whereas two Canadian exporters have replied to the Commission's request for information, in particular by supplying relevant data on quantities and prices; Whereas submissions were made by some Community purchasers of the product concerned; Whereas the Commission sought and verified all information it deemed necessary for the purposes of a preliminary determination and carried out investigations at the premises of the following Canadian firms: - Dofasco Inc., Hamilton, Ontario, - Sidbec-Dosco Ltd, Montreal, Quebec; Whereas the Commission provisionally determined normal value for Dofasco and Sidbec on the basis of their domestic prices sufficient evidence of which has submitted to the Commission; Whereas export prices were determined on the basis of the prices actually paid for the products exported to the Community; Whereas in comparing normal value with export prices the Commission took account, where appropriate, of differences in quality and conditions and terms of sale; whereas all comparisons were made at an ex-works level; Whereas the above preliminary examination of the facts shows the existence of dumping in respect of Dofasco Inc. and Sidbec-Dosco Ltd, the margin of dumping being equal to the amount by which the normal values established exceed the price for export to the Community; Whereas these margins, expressed as a percentage of the respective cif Community frontier prices, vary according to the exporter and were as follows: - Dofasco Inc.: 21,4 %, - Sidbec-Dosco Ltd: 9 %; Whereas for those Canadian exporters who neither replied to the Commission's questionnaire nor made themselves known otherwise in the course of the preliminary investigation, dumping was determined on the basis of the facts available; whereas in this connection the Commission considered that the results of its investigation provided an accurate basis for determina tion of the level of dumping and that it would constitute a bonus for non-cooperation to assume that the export prices for these exporters was any higher than the lowest export price determined with regard to an exporter who had cooperated in the investigation; Whereas in comparing this export price with the basic price in force during the reference period a margin of 32 % is established for this group of exporters; Whereas, to date, none of the Argentinian, Brazilian or Venezuelan exporters has made known its views in writing or requested an oral hearing or replied to the questionnaires; whereas, therefore, the Commission considers that preliminary findings should be made, in respect of imports from these three countries, on the basis of the facts available; Whereas for its preliminary determination of dumping the Commission compared, for the first half of 1982, the prices of imports into the Community of the products under consideration with the published basic prices (1) then prevailing; Whereas this comparison shows that between January and June 1982 considerable quantities of coils for re-rolling originating in Argentina, Brazil and Venezuela have been offered for importation within the Community at prices lower than the basic prices and that dumping has taken place the margin of which is constituted by this undercutting; whereas the margin has varied, the weighted average in the Community being 9 % for Argentina, 23 % for Brazil and 36 % for Venezuela; Whereas, with regard to the injury caused by the dumped imports, the evidence available to the Commission shows that imports into the Community from Argentina, Brazil, Canada and Venezuela of coils for re-rolling have increased dramatically from 81 000 tonnes in 1981 to 310 000 tonnes in the first nine months of 1982, with a consequent increase in market share held by the exporting countries from 1,1 to 5,5 % in the same period; Whereas the evidence available to the Commission also indicates that the prices of these imports undercut the prices of the Community producers during the investigation period by up to 28 %; Whereas the Community steel industry is in a critical situation characterized by a fall in production, very low capacity utilization and reduced profits or increased losses; whereas the numbers employed fell by 244 780 or 30,8 % between 1974 and 1981; Whereas in order to remedy this situation the Community's steel policy seeks to ensure sufficient price levels for the products concerned sold in the Community through the use of internal and external measures; whereas the internal measures consist of production quotas for ECSC companies and the obligation to respect certain price levels; whereas, in order to ensure that imports are at acceptable levels as regards price and quantity the Community has concluded steel arrangements with a large number of supplying countries which involve quantitative limitations on exports to the Community and the observance of arrangement prices which are closely linked to the development of internal price levels in the Community; Whereas production quotas for Community producers are adjusted periodically on the basis of a forecast of supply and demand for the products concerned, taking into account the development of imports from third countries including those whose exports are not covered by a bilateral arrangement with the Community; whereas any sharp increase of imports from these countries, such as Argentina, Brazil, Canada and Venezuela, requires a downward adjustment of the quotas of Community producers and thereby increases their indirect costs and further reduces their margins; Whereas imports of significant quantities of dumped products into the Community also puts into question the objectives sought by the external measures adopted within the framework of the Community steel policy; whereas third countries which have concluded steel trade arrangements with the Community will only respect and renew these arrangements if they see a reasonable chance of selling the quantities provided for at the price levels agreed; Whereas for these reasons significant imports of dumped products from sources not covered by an arrangement jeopardize the equilibrium not only of the internal quantity and pricing system but also of the quantities and prices agreed with most of the supplying countries; Whereas the Commission has considered whether injury has been caused by other factors which individually or in combination could adversely affect the Community industry, such as volume and prices of other imports or reduction in demand; whereas the impact of the dumped imports has been isolated from other factors; Whereas the facts as provisionally determined show that, taking into account the already extremely difficult situation of the Community industry and the restructuring efforts being undertaken at present, material injury has been caused by dumped imports from Argentina, Brazil, Canada and Venezuela; Whereas in the serious conditions experienced by the Community steel industry the interests of the Community call for the imposition of provisional anti-dumping duties; Whereas the rate of such duties should correspond to the margins of dumping provisionally estimated and be expressed as an amount in ECU to be paid on each tonne imported to the Community; Whereas, however, the two Canadian exporters concerned were informed of the main findings of the preliminary investigation and commented on them; whereas undertakings were subsequently offered by Dofasco Inc. and Sidbec-Dosco Ltd concerning their exports of the product concerned to the Community; Whereas the effect of the said undertakings will be to increase import prices to the level necessary re-rolling, eliminate dumping; whereas accordingly the Commission considers these price undertakings to be acceptable; Whereas a time limit should be fixed within which interested parties may, following the imposition of the provisional duty, make their views known and apply to be heard orally by the Commission, HAS ADOPTED THIS DECISION: Article 1 1. A provisional anti-dumping duty is hereby imposed on iron or steel coils for re-rolling as defined in Note 1 (k) to Chapter 73 of the Common Customs Tariff, other than for 'electrical' sheets and plates, falling within subheadings ex 73.08 A and 73.08 B of the Common Customs Tariff and corresponding to NIMEXE codes 73.08-03, 05, 07, 21, 25, 29, 41, 45 and 49 and originating in Argentina, Brazil, Canada and Venezuela. 2. The amount of the duty shall be: - 29 ECU per 1 000 kilograms net for products originating in Argentina, - 64 ECU per 1 000 kilograms net for products originating in Brazil, - 81 ECU per 1 000 kilograms net for products originating in Canada, and - 88 ECU per 1 000 kilograms net for products originating in Venezuela. 3. The duty shall not apply to products originating in Canada produced and exported by Dofasco Inc., Hamilton, Ontario and Sidbec-Dosco Ltd, Montreal, Quebec. 4. The provisions in force concerning customs duties shall apply for the application of the duty. 5. The release for free circulation in the Community of the products referred to in paragraph 1 shall be subject to the provision of a security, equivalent to the amount of the provisional duty. Article 2 The Commission hereby accepts the price under- takings given by Dofasco Inc., Hamilton, Ontario and Sidbec-Dosco Ltd, Montreal Quebec, in connection with the anti-dumping proceeding concerning the product specified in Article 1 (1). Article 3 Without prejudice to Article 7 (4) (b) and (c) of recommendation No 3018/79/ECSC the parties concerned may make known their views and apply to be heard orally by the Commission within one month of the entry into force of this Decision. Article 4 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Subject to Articles 11, 12 and 14 of recommendation No 3018/79/ECSC, it shall apply for a period of four months, unless definitive measures are adopted before the expiry of that period. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 339, 31. 12. 1979, p. 15. (2) OJ No L 317, 13. 11. 1982, p. 17. (3) OJ No C 303, 20. 11. 1982, p. 4. (1) OJ No L 372, 29. 12. 1981, p. 1.